Citation Nr: 1735177	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  98-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to service connection for residuals of pneumonia.



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Board issued a decision in May 2002 denying the claim on appeal.  The Veteran appealed that decision, and the United States Court of Appeals for Veterans Claims (Court) issued a January 2005 Order vacating the May 2002 Board decision and requiring the Board to remand the case for additional development.  The Board accordingly remanded the case in June 2005 and again in May 2006.

The RO denied the reopening of a claim of entitlement to service connection for residuals of pneumonia in a January 2009 supplemental statement of the case.  In January 2009, the RO recertified the issue for appeal, but did not include this issue in the September 2014 certifications.  In February 2016, the Board found that there was new and material evidence sufficient to warrant reopening of the case.

In February 2016, the Board reopened and subsequently remanded the case to the RO to obtain additional medical records, schedule the Veteran for an examination, and to re-adjudicate the claim, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In a subsequent June 2017 rating decision, the St. Petersburg RO denied service connection for residuals of pneumonia.  The Veteran filed a timely appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.






FINDING OF FACT

On August 15, 2017, the Board was notified that the Veteran died in August 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
T. MAINELLI
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


